Exhibit 10

 

AMENDMENT

TO SECURITIES PURCHASE AGREEMENT

 

This Amendment to Securities Purchase Agreement (the “Amendment”) is made and
entered into on this 30th day of December 2005, by and between Auxilium
Pharmaceuticals, Inc., a corporation organized under the laws of the State of
Delaware (the “Company”), and the purchaser whose name and address is set forth
on the signature page hereof (the “Purchaser”).

 

Recitals

 

Whereas, the parties hereto are parties to that certain Securities Purchase
Agreement dated as of June 28, 2005 (the “Securities Purchase Agreement”); and

 

Whereas, the parties hereto desire to amend the Securities Purchase Agreement as
set forth herein;

 

NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained, AND INTENDING TO BE LEGALLY BOUND, the Company and the Purchaser
agree as follows:

 

  1. Section 7.6 of the Securities Purchase Agreement is deleted in its
entirety.

 

  2. The Amendment shall be effective as of the date hereof.

 

  3. Except to the extent expressly amended pursuant to this Amendment, the
parties agree that each of the provisions of the Securities Purchase Agreement
shall remain unchanged and continue in full force and effect.

 

  4. The Amendment may be executed in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered (including by
facsimile) to the other parties.

 

[The rest of the page is left blank intentionally.]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment, or caused this Amendment to be duly executed and delivered, as of the
day and year first above written.

 

AUXILIUM PHARMACEUTICALS, INC. By:                                      
                                               

Name:

       

Title:

    Print or Type:                                         
                                           Name of Purchaser

(Individual or Institution):                                            

            Name of Individual representing

Purchaser (if an Institution):                                         

          Title of Individual representing

Purchaser (if an Institution):                                         

          Signature by:                                         
                                

Individual Purchaser or Individual

representing Purchaser:

  Address:                                         
                               Telephone:
                                                                    Telecopier:
                                                                     

 

2